Case: 15-10328      Document: 00513586607         Page: 1    Date Filed: 07/11/2016




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT      United States Court of Appeals
                                                                                     Fifth Circuit

                                                                                    FILED
                                                                                  July 11, 2016
                                      No. 15-10328
                                                                                 Lyle W. Cayce
                                                                                      Clerk
JOSE SERNA; MARY RICHARDSON; ROBERTO CRUZ; SANTOS
CORDERO; SARI MADERA; RALPH ANDERSON; WARREN LAMBERT;
GREG HOFER; KENT HAND,

               Plaintiffs - Appellants

v.

TRANSPORT WORKERS UNION OF AMERICA AFL-CIO, Union,

               Defendant - Appellee

UNITED STATES OF AMERICA,

               Intervenor - Appellee




                   Appeal from the United States District Court
                        for the Northern District of Texas
                             USDC No. 3:13-CV-2469


Before STEWART, Chief Judge, and CLEMENT and ELROD, Circuit Judges.
PER CURIAM: *
       We have reviewed the record, read the briefs, and heard arguments from
both parties. We conclude that the two questions presented in this appeal are



       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
     Case: 15-10328      Document: 00513586607        Page: 2     Date Filed: 07/11/2016



                                     No. 15-10328
governed by controlling Supreme Court and Fifth Circuit precedent. See Ry.
Employes’ Dep’t v. Hanson, 351 U.S. 225, 238 (1956) (allowing union shop
provision of the Railway Labor Act (RLA)); Int’l Ass’n of Machinists v. Street,
367 U.S. 740, 774 (1961) (allowing opt-out requirement under the RLA); Shea
v. Int’l Ass’n of Machinists & Aerospace Workers, 154 F.3d 508, 513, 515 (5th
Cir. 1998) (allowing opt-out requirement under the RLA). 1 Accordingly, the
judgment of the district court is AFFIRMED.




       1 We note that when Serna filed his complaint, the Transport Workers Union of
America required dissenting non-members to annually renew their objection in order to avoid
paying support to the union’s political activities. We expressly held in Shea—which was
decided fifteen years prior to Serna’s complaint—that the First Amendment prohibits a union
from requiring objectors to annually renew their objections. Because the union no longer
requires an annual opt-out, Shea obliges us to uphold the union’s current opt-out policy.
                                            2